[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.2

 

FIRST AMENDMENT TO SUPPLY AND MANUFACTURING AGREEMENT

 

 

This First Amendment (“Amendment”) to the Supply and Manufacturing Agreement
dated April 1, 2017 between Cerus Corporation (“Cerus”) and Porex Corporation
(“Porex”) (the “Agreement”) is made this 22 day of June 2018.

 

RECITALS

 

A.Cerus and Porex have agreed to make certain changes to the raw material and
process to develop Components and such changes have resulted in a change to the
cost and expense structure originally contemplated by the Agreement;

 

B.Pursuant to Section 3 of the Agreement, Cerus and Porex have mutually agreed
to temporarily modify the pricing for Platelet Wafers set forth on Exhibit D and
to proactively set a cost structure for non-production related work.  

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and accepted, the parties hereby agree to amend
the Agreement as follows:

 

 

1.

New Exhibits AA-1, AA-2, AA-3 and AA-4, as set forth in Schedule 1 to this
Amendment, shall be attached to the Agreement (inserted between Exhibit A-5 and
Exhibit B-1) and incorporated therein by reference.  The parties acknowledge and
agree that Exhibits AA-1, AA-2, AA-3 and AA-4 set forth the revised
specifications for Platelet Wafers manufactured by Porex for Cerus
(collectively, the “Revised Wafer Specifications”).  Unless otherwise agreed in
writing, Porex shall continue to manufacture and produce Platelet Wafers using
the existing specifications for Platelet Wafers until Cerus gives written notice
to Porex that Platelet Wafers shall be thereafter manufactured in accordance
with the Revised Wafer Specifications. References in the Agreement to
“Specifications” shall be interpreted to include the Revised Wafer
Specifications, as applicable.

 

 

2.

A new Exhibit D-1, as set forth in Schedule 2 to this Amendment, shall be
attached to the Agreement and incorporated therein by reference. As of April 1,
2018 and continuing until Cerus determines, in its sole discretion, that the
Protocol EPP-029-886 under which Porex is currently operating can be
discontinued, the price for Platelet Wafers shall be the prices set forth in
Exhibit D-1. Upon Cerus’ determination that the Protocol EPP-029-886 can be
discontinued, Cerus shall provide written notice thereof to Porex, along with a
new purchase order for Platelet Wafers (the “New Pricing PO”).  On and after the
date of such notice, the “Pricing” table for Platelet Wafers in Exhibit D, as of
the date immediately preceding the date of this Amendment, shall be reinstated
and apply to Platelet Wafers that are produced pursuant to the New Pricing PO
and were also produced after the date of the written notice. References in
Section 1.5.1 of the Agreement to “Exhibit D” shall be amended to include
“Exhibit D-1,” as applicable.

 

 

3.

The penultimate sentence in Section 1.3 shall be deleted in its entirety and
replaced with the following:

 

“In no event shall any Purchase Order: require delivery of more than [*] units
of [*] and [*] units of [*] in any [*] (the “Porex Capacity Limitations”).”

 

 

4.

A new Section 1.5.3 shall be added to the Agreement as follows:

 

--------------------------------------------------------------------------------

1.5.3Porex will invoice Cerus monthly for Services performed by Porex during the
prior month. Unless otherwise expressly provided in the applicable Statement of
Work payment to Porex of undisputed fees shall be due [*] days following Cerus’
receipt of the invoice submitted by Porex.  Payment information, including Tax
Identification Number will be included on each invoice.

Cerus shall have the right to accept or reject the Services, or any portion
thereof, in writing within [*] days from Porex’s completion of the
Services.  Such acceptance or rejection shall be consistent with the criteria
set forth in the Statement of Work, if any.  If Cerus does not reject in writing
within [*] days, the Services shall be considered accepted by Cerus.  Within [*]
days of any notice of rejection, Porex shall present a corrective plan of action
to Cerus.  Upon approval by Cerus of the corrective plan, Porex, at no
additional expense to Cerus, shall then make the corrections and, where
applicable, Porex shall resubmit the corrected Services to Cerus. For disputed
invoices or the disputed portion of an invoice, Cerus shall use reasonable
efforts to provide to Porex, in writing, within [*] days, a description of the
disputed amounts.  Cerus and Porex shall negotiate in a timely, good faith
manner to resolve billing queries.  Cerus will not have responsibility to pay
for identified errors, incomplete or inaccurate items (collectively the “invoice
errors”) which result in increases to previously invoiced amounts if the
aforementioned invoice errors are communicated to Cerus later than [*] days from
the original invoice date.

 

5.

A new Section 3a shall be added to the Agreement as follows:

 

“3aNon-Production Related Work.  From time to time, Cerus may submit to Porex
written work orders substantially in the form of Schedule 3 that specify
development activities, engineering analysis, part, material and/or fixture
design and development, or other services or activities that Cerus requests
Porex to perform that are not activities or services that are necessary for the
then-current manufacture and production of Components for Cerus under the
Agreement (collectively, as defined in each work order, the “Services”).  Each
work order shall set forth the terms and conditions (including specifications
(if applicable), delivery and performance schedules, and fees) pursuant to which
Porex will perform the Services.  Upon acceptance of a work order by Porex (in
writing), such work order shall become a “Statement of Work.” If Porex begins to
perform services under a work order that has not been formally agreed in
writing, then Porex shall bear the costs of any expenses incurred prior to
formal written agreement of the Statement of Work.  Cerus hereby consents to
Porex’s use of the Cerus Dedicated Space and Equipment, as specified in a
Statement of Work, solely as necessary to perform the Services under that
Statement of Work.  Such consent shall automatically terminate upon the
completion of the applicable Statement of Work and is limited by the terms of
the Agreement.  In the event of any conflict between the Agreement and a
Statement of Work, the Agreement shall control unless the Statement of Work
expressly refers to the Parties’ intent to alter the terms of the Agreement with
respect to that Statement of Work and shall not be construed as an amendment to
the terms of the Agreement.”  

 

 

6.

A new section titled “Pricing for Non-Production Related Work Orders from Cerus”
is added to Exhibit D as set forth in Schedule 2 attached.  Such pricing, upon
mutual agreement of the Parties, shall apply to any Statement of Work mutually
agreed by the Parties pursuant to Section 3a.

 

 

7.

No other changes are made to the Agreement, including without limitation, the
original Exhibit D, and the Agreement, the Plasma Disk pricing and related
information as set forth in Exhibit D remain the same.  

 

Except as amended herein, the Agreement shall remain in full force and effect.
Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Agreement.

 

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
signed, all as of the date first written above.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Porex:  Porex Corporation

 

By: /s/ Tore Wistedt

Name: Tore Wistedt

Title: SR VP Global Strategy Marketing

 

 

Cerus: Cerus Corporation

 

By: /s/ Kevin D. Green

Name: Kevin D. Green

Title: VP Finance and CFO

 

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Schedule 1

 

Exhibit AA-1

 

SPC 00562

 

{7 pages omitted}




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit AA-2

 

SPC 00628

 

{3 pages omitted}




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit AA-3

 

SPC 00628A

 

{3 pages omitted}

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit AA-4

 

SPC 00628B

 

{2 pages omitted}

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Schedule 2

 

Exhibit D-1

Pricing

[*]

 

Pricing

[*]




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Schedule 3

Form Statement of Work

This Statement of Work is incorporated into the Amended and Restated Supply and
Manufacturing Agreement dated April 1, 2017 by and between Cerus Corporation and
Porex Corporation, as amended by First Amendment to Supply and Manufacturing
Agreement, effective April 1, 2018 (for the purposes of this Statement of Work,
the “Agreement”).  This Statement of Work describes Services to be performed and
provided by Porex pursuant to the Agreement.  All capitalized terms used and not
expressly defined in this Statement of Work will have the meanings given to them
in the Agreement.

 

Approach

 

 

 

Deliverables

 

 

 

Obligations of Cerus, if any

 

 

 

Specifications

 

 

 

Points of Contact  

 

For Cerus:

Contact name

Address

Phone

Email

 

For Porex:

Contact name

Address

Phone

Email

 

Budget

 

 

 

Payment Schedule

 

In full consideration for Porex’s timely and satisfactory performance of the
Services, Porex will be compensated as follows:

 

 

 

 

Term

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

The term of this Statement of Work will begin on ___________ and shall terminate
on ____________.

 

 

Cerus Corporation

Signed:

 

Name:

 

Title:

 

Dated:

Porex Corporation

Signed:

 

Name:

 

Title:

 

Dated:

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.